Citation Nr: 0629625	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of vision in the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1950 to February 1953.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

This matter was previously before the Board in October 2004 
and was remanded to the RO via the VA Appeals Management 
Center (AMC) for additional procedural development, to 
include providing the veteran with specific information 
required under the Veterans Claims Assistance Act of 2000 
(the VCAA) and scheduling the veteran for a Travel Board 
hearing at the RO.  The RO sent the veteran a VCAA letter, 
with a copy to his accredited representative, in November 
2004.  The RO scheduled the veteran for a Travel Board 
hearing in June 2006, but the veteran cancelled due to 
medical problems and asked that the Board proceed to a 
decision on his case.  See 38 C.F.R. § 20.704(e) (2005).

The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that loss of vision in the veteran's left eye was not caused 
by carelessness, negligence, lack of proper skill, or error 
in judgment on the part of VA in furnishing surgical 
treatment to the veteran, nor was such the result of an event 
not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for the entitlement to compensation under 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The VCAA 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  As was 
alluded to in the Introduction, the veteran was informed of 
the relevant law and regulations pertaining to his claim in a 
letter from the RO dated November 12, 2004, which 
specifically detailed the evidentiary requirements for 
compensation under 38 U.S.C.A. § 1151.  [The Board notes 
there is another VCAA letter of record dated in November 
2003; however, the Board previously found this letter to be 
insufficient for VCAA purposes when it remanded the claim in 
October 2004 for proper VCAA notification.  Accordingly, the 
November 2003 letter will be addressed no further].  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2004 letter.   Specifically, the veteran was advised 
in the November 2004 letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
service records, records from the Social Security 
Administration and VA treatment records. 

With respect to private treatment records, the November 2004 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  The 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and asked in the letter that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  The November 2004 letter 
further emphasized: "If the evidence is in your possession, 
you must give us enough information about the evidence so 
that we can request it from the person or agency that has it.  
If the holder of the evidence declines to give it to us, asks 
for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency" [Emphasis 
in original].  The veteran was also advised in the November 
2004 letter that a VA medical examination would be scheduled 
if necessary to make a decision on his claim.

The Board notes that the November 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in April 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

Crucially, the veteran was provided with VCAA notice through 
the November 2004 letter, and he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Indeed, the veteran 
submitted a statement dated in March 2006 specifically 
indicating that he did not have any "other information or 
evidence to give VA to substantiate my claim," and asked 
that a decision be rendered on the merits.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  
[The veteran in this case seeks entitlement to compensation 
under 38 U.S.C. § 1151, not service connection.  However, 
38 U.S.C.A. § 1151 provides compensation for disabilities 
related to VA care as though those disabilities were service-
connected, so it appears to Dingess is applicable to such 
claims.]  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  In any event, 
the RO sent the veteran a letter dated March 20, 2006 
detailing the requirements for degree of disability and 
effective date.

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was denied based on a lack of evidence as 
to element (3), relationship of a current disability to the 
veteran's VA care.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element in the November 2004 
VCAA letter.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA treatment of the veteran, including the VA 
surgical reports the veteran claims caused his current loss 
of vision in the left eye.  Additionally, the veteran was 
provided a VA examination in March 2002, the results of which 
will be discussed below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate eye examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran cancelled his 
request for a Travel Board hearing and did not request that 
such be rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, in particularly 
those made effective October 1, 1997.  See Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (1996).  In this case, the 
veteran filed his 
§ 1151 claim in December 2000.  Accordingly, the post October 
1, 1997 version of the law and regulations must be applied.  
See VAOPGCPREC 40-97 [all Section 1151 claims which were 
filed after October 1, 1997 must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

Although the record reveals the RO did not consider the 
veteran's claim under 
38 C.F.R. § 3.361, the Board finds this new regulation 
codified the existing statutory provisions of 38 U.S.C.A. § 
1151, which the RO did consider, and that the regulation is 
in no way liberalizing or significantly different from the 
statutory standard considered in the adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2005).
Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for loss of vision in the left eye, which he 
claims is a result of two eye surgeries performed at a VA 
facility in January 2000.  

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, there is 
no question that the veteran has had loss of vision of the 
left eye subsequent to the January 2000 surgeries.  VA 
outpatient records demonstrate the day prior to his first 
surgery, or January 25, 2000, the veteran's left eye visual 
acuity was 20/20.  The March 2002 VA eye examiner indicated 
the veteran's uncorrected visual acuity at that time was 
limited to hand motion, both at distance and near.  The 
statutory requirement that additional disability be present 
is therefore met.

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  The 
thrust of the veteran's argument in this case centers on the 
issue of negligence.  

The March 2002 VA examiner specifically opined on this matter 
when she stated: "The [veteran] claims his vision went 
blurry after having a trabeculectomy.  However, the [veteran] 
has normal pressure and has cataracts in the left eye.  The 
[veteran] has age-related macular degeneration in both eyes.  
It is my opinion that the [veteran] did not go blind from the 
surgery, but conversely the glaucoma was bad in the left eye 
because the patient has an afferent pupillary defect on the 
left side and glaucoma in both eyes."  In other words, the 
veteran's current loss of vision in the left eye is not a 
result of any negligent action during his VA eye surgeries, 
but is instead due to a combination of his age-related 
macular degeneration, his left afferent papillary defect and 
glaucoma.  

The veteran argues that had the VA properly examined his left 
eye prior to his surgeries, his afferent pupillary defect on 
the left side would have been revealed and the veteran could 
have made a more informed decision as to whether or not to 
have the eye surgeries in the first place.  See the January 
3, 2003 Statement of Accredited Representative in Appealed 
Case.  However, whether or not the veteran was informed as to 
the presence of afferent pupillary defect prior to his eye 
surgery (and therefore, according to him, he could have 
avoided the eye surgery as entailing unnecessary risk) is 
irrelevant.  As detailed in the March 2002 opinion above, the 
two VA surgeries are not what caused his current loss of 
vision in the left eye.  Therefore, even if the veteran were 
informed of the afferent pupillary defect and ultimately 
decided not to have cataract surgeries, there would still be 
the current loss of vision in his left eye.  

There is no evidence to the contrary.  Of record is a January 
February 6, 2001 letter from J.D.B., O.D., who noted a 
history of glaucoma with "unsuccessful" surgeries related 
by the veteran.  This report in no way serves to substantiate 
the veteran's claim, as it fails to comment on the issue at 
hand [whether loss of vision in the veteran's left eye is due 
to carelessness, negligence, etc. on the part of VA or that 
the additional disability is the result of an event which was 
not reasonably foreseeable].  Setting aside the fact that the 
characterization of the surgeries as "unsuccessful" appears 
to be that of the veteran, not Dr. J.D.B., the fact that a VA 
medical procedure is "unsuccessful", in that it does not 
produce the desired result, is not a basis for VA 
compensation under § 1151.  

Even assuming that the February 2001 letter had any relevance 
to the issue on appeal, it would not serve as a competent 
medical opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The Board notes that the veteran has been accorded ample 
opportunity to present evidence in support of his claim.  
Although he has submitted medical treatment records, these do 
not address the crucial question of whether additional 
disability resulted form the VA medical treatment, much less 
the matter of carelessness, negligence etc. on the part of VA 
or the matter of reasonable foreseeability.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The only evidence in the claims file serving to link the 
veteran's additional left eye disability either to negligence 
on the part of VA emanates from statements made by the 
veteran himself.  See, in particular, the veteran's November 
21, 2003 statement.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements in this regard are 
accordingly lacking in probative value.

The Board notes in passing that the veteran does not argue 
that his loss of vision of the left eye is the result of an 
event which was not reasonably foreseeable, and the medical 
evidence of record does not support this contention.  Again, 
no contradictory medical opinion is of record.  In the 
absence of medical evidence of additional disability 
resulting from VA medical treatment, the mater of the 
foreseeability of such disability becomes moot.

Accordingly, the competent medical evidence of record 
indicates that the additional left eye disability experienced 
by the veteran was not due to carelessness, negligence, lack 
of proper skill, and error in judgment on the part of VA or 
to an event not reasonably foreseeable, and the claim fails 
on this basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151.  Therefore, contrary to the assertions of 
the veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the left eye is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


